Section 11358 of the Code of 1931 provides inter alia that "if the action is triable by equitable proceedings, then without any other reason therefor either party may so take the deposition of any witness." Obviously any person who is called upon a witness stand to testify is a witness, although he may also be a party to the action. Our legislature long ago abolished all restrictions against parties to an action being competent witnesses in judicial proceedings. In all civil actions a party may be called to the witness stand by the opposite party. He thereby becomes a witness for the party calling him. In equitable actions the testimony of "witnesses" is expressly authorized by statute. Any person who testifies is a witness even though a witness is not always a party. The term "witness" in section 11358 is broad enough to include any person whose testimony is sought to be produced, notwithstanding the fact that he is also a party to the case. If it was the legislative intention by section 11358 to except from the operation of that statute parties to the action, the exception should have been embodied in the statute. If a construction of this statute would except therefrom the authority to take the deposition of witnesses because they may be parties to the action, the exception should have been noted therein. As no such exception is reserved in the statute, it will hardly do for this court to read into it something which is not contained therein.
In addition to the foregoing, it is also a fact that this action is brought against a corporation. The parties whose testimony is sought to be secured by deposition are officers thereof. It is somewhat difficult to understand why an officer of the corporation cannot be called as a witness concerning matters of the corporation. I think the writ should have been annulled.
The principal action is one in equity, and under section 11358 the evidence of witnesses in such actions may be taken by deposition without any reason being given therefor.
Meikle v. Hobson, 167 Iowa 666, 149 N.W. 865, was a law action, and, under the provisions of the statute relating to law actions, *Page 42 
deposition of witnesses cannot be taken except for the reasons pointed out in the statute. Section 11358, with reference to law actions, also provides:
"After the commencement of a civil action or other proceeding, if the witness is, or is about to go, beyond the reach of a subpoena, or is for any other cause expected to be unable to attend court at the time of trial, the party wishing his testimony may take his deposition in writing before any person having authority to administer oaths."
There is no such restriction as to taking depositions of witnesses in equitable actions.
There was a proper showing in the case of Meikle v. Hobson that the witnesses resided within the reach of a subpoena, that they were not about to go, or did not intend to go, beyond the reach of a subpoena. The Meikle v. Hobson case is clearly distinguishable from this action. I think the writ should be annulled.